FILED
                            NOT FOR PUBLICATION                             SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROYCE KEITH WILLIAMS,                            No. 13-55044

               Plaintiff - Appellant,            D.C. No. 5:07-cv-01632-ABC-OP

 v.
                                                 MEMORANDUM*
NICOLE STOLAR; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Royce Keith Williams appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging violations of his Fourteenth

Amendment due process rights arising out of the removal of his minor son without

prior judicial authorization. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Mabe v. San Bernardino Cnty., Dep’t of Pub. Soc. Servs., 237

F.3d 1101, 1106 (9th Cir. 2001). We may affirm on any basis supported by the

record. McSherry v. City of Long Beach, 584 F.3d 1129, 1135 (9th Cir. 2009). We

affirm.

          Summary judgment was properly granted to Stolar and Fisher because they

were entitled to qualified immunity, as it would not have been clear to every

reasonable social worker and police officer that the removal of Williams’s minor

son was unlawful under the circumstances presented. See Ashcroft v. al-Kidd, 131

S. Ct. 2074, 2080, 2083 (2011) (explaining two-part test for qualified immunity);

see also Wallis v. Spencer, 202 F.3d 1126, 1138 (9th Cir. 2000) (government

officials cannot remove a child from a parent’s custody without prior judicial

authorization unless they possess information at the time of the seizure that

establishes “reasonable cause to believe that the child is in imminent danger of

serious bodily injury and that the scope of the intrusion is reasonably necessary to

avert that specific injury”).




                                          2                                      13-55044
      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief, or arguments and allegations raised for the first

time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam).

      AFFIRMED.




                                          3                                    13-55044